UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ x                                                   5/6/2021
                                 :
 UNITED STATES OF AMERICA       :
                                :                       ORDER
             - v. -             :
                                :
 DRAGOMIR CERANIC,              :                       19 Cr. 605 (VM)
                                :
         Defendant.             :
                                :
                                :
 ------------------------------ x


                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on April 21, 2021;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:         New York, New York
               May __,
                    6 2021
